FILED
                                               United States Court of Appeals
                   UNITED STATES COURT OF APPEALS      Tenth Circuit

                          FOR THE TENTH CIRCUIT                        April 28, 2021
                      ___________________________________________
                                                                    Christopher M. Wolpert
                                                                        Clerk of Court
    RAMON LOPEZ, JR.,

          Petitioner - Appellant,

    v.                                                   No. 20-1116
                                             (D.C. No. 1:19-CV-01171-LTB-GPG)
    CHRISTOPHER EDELEN, Warden                            (D. Colo.)
    of the Taylor Correctional
    Institution; THE ATTORNEY
    GENERAL OF THE STATE OF
    COLORADO,

          Respondents - Appellees.
                    ___________________________________________

                           ORDER AND JUDGMENT *
                      ___________________________________________

Before BACHARACH, Circuit Judge, LUCERO, Senior Circuit Judge, and
MORITZ, Circuit Judge.
                ___________________________________________

         This appeal involves timeliness. The petitioner, Mr. Ramon Lopez,

Jr., was convicted of first-degree murder roughly twelve years ago. After

unsuccessfully appealing in state court, Mr. Lopez sought habeas relief in


*
      Oral argument would not materially help us to decide the appeal. See
Fed. R. App. P. 34(a)(2)(C); 10th Cir. R. 34.1(G). So we have decided the
appeal based on the record and the parties’ briefs.

      Our order and judgment does not constitute binding precedent except
under the doctrines of law of the case, res judicata, and collateral estoppel.
But the order and judgment may be cited for its persuasive value if
otherwise appropriate. See Fed. R. App. P. 32.1(a); 10th Cir. R. 32.1(A).
federal district court. The district court dismissed the petition based on

timeliness, and Mr. Lopez appeals. We affirm.

      The limitations period would ordinarily have ended before Mr. Lopez

brought the habeas claim. 28 U.S.C. § 2244(d)(1). But he relies on

equitable tolling. The issue is thus whether the limitations period was

equitably tolled. For this issue, the parties agree that

           the one-year limitations period would have expired on October
            23, 2018, absent equitable tolling and

           Mr. Lopez filed the habeas petition six months later (April 22,
            2019).

      To obtain equitable tolling, Mr. Lopez needed to show that he had

diligently pursued his rights. Sigala v. Bravo, 656 F.3d 1125, 1128 (10th

Cir. 2011). The district court concluded that Mr. Lopez had failed to act

diligently, and we review that conclusion under the abuse-of-discretion

standard. United States v. Denny, 694 F.3d 1185, 1189 (10th Cir. 2012).

      Mr. Lopez points out that he filed a post-conviction application in

state court on March 7, 2016, which tolled the limitations period. 28

U.S.C. § 2244(d)(2). 1 This tolling would continue while the post-



1
      He dated the application on March 7, 2016, and the clerk file-
stamped the application one week later. We consider the application filed
when mailed if Colorado law would consider the document “filed” upon
mailing. Adams v. LeMaster, 223 F.3d 1177, 1181-82 (10th Cir. 2000). In
Colorado, a prisoner’s filing is considered “filed” when deposited in the
prison’s mail system. Colo. R. Civ. P. 5(f).


                                       2
conviction application remained pending in state court. Id. That period

ended on May 21, 2018, when the Colorado Supreme Court denied

certiorari review.

      Mr. Lopez did not know about the denial of certiorari review until

October 2018 because he had been repeatedly shuffled from prison to

prison, delaying his access to mailings from the court. But the district

court attributed part of the responsibility to Mr. Lopez, reasoning that he

could have acted earlier than he did.

      Mr. Lopez arrived at his eventual destination (a prison in Florida) in

early June 2018 and waited roughly two months before updating his

address with the Colorado Supreme Court. By waiting to update his

address, he risked delay in getting mail from the court.

      That risk came to fruition. Roughly two weeks before Mr. Lopez

arrived at his eventual destination, the Colorado Supreme Court denied

certiorari. But the clerk’s office had no way to notify Mr. Lopez because it

didn’t know where he was. The clerk learned of Mr. Lopez’s new address

months later, when he notified the state supreme court of his new prison in

Florida.




      Mr. Lopez’s post-conviction application does not say whether he
used the prison’s mail system. But even if he did not, the one-week
difference in dates would not affect the timeliness of the habeas petition.
                                        3
      Mr. Lopez downplays his responsibility, implying that he couldn’t

ask the court about the status of his certiorari petition until he received his

legal papers. But he didn’t need his legal papers to ask the clerk’s office to

look up his case for an update.

      In his reply brief, Mr. Lopez also argues that he expected the various

prisons to forward his legal mail. But he waived this argument by not

raising it in his opening brief. United States v. Pickel, 863 F.3d 1240, 1259

(10th Cir. 2017). 2

      Even if we were to overlook the waiver, the argument would fail. Mr.

Lopez knew that his legal mail was not being forwarded, for he didn’t

receive forwarded mail for nearly seven months. Indeed, Mr. Lopez

complained about the lack of incoming mail roughly five months into this

period. R. at 308. Though he complained, he didn’t check the status with

the state supreme court’s clerk. So the district court could reasonably find

that Mr. Lopez had not acted diligently during this period of nearly seven

months.

      Mr. Lopez ultimately learned in late October 2018 that the Colorado

Supreme Court had denied his certiorari petition months earlier. He then



2
      Mr. Lopez also suggests in his reply brief that he lacked internet
access. He waived this argument by not raising it in his opening brief.
Even if we were to consider this argument, however, Mr. Lopez provides
no evidence of any efforts to write or call the clerk’s office for the
Colorado Supreme Court.
                                       4
had all of the information needed to know that the limitations period would

have already expired absent equitable tolling. Yet he waited roughly six

months before he filed the habeas petition in federal district court.

      He argues that most of November 2018 was wasted because he again

went from prison to prison before he could use the law library and obtain

help from a law clerk. He thus suggests that he couldn’t use the library or

get help from a clerk until he arrived at the new prison. But even after

arriving there, he waited more than five months to file the habeas petition.

He doesn’t provide a reason for this delay beyond a general reference to

scheduling difficulties.

      The district court acted reasonably in finding that Mr. Lopez had

failed to act with diligence. He certainly didn’t bear all of the blame for

the delays. But the court reasonably pinned part of the responsibility on

Mr. Lopez.

      He waited roughly two months to tell the state supreme court of his

new address. He might have thought that he couldn’t notify the court of his

new address until he could get his legal papers. But he didn’t try. If he

had, he likely would have learned that he didn’t need his legal papers for

the court to update his address information.

      Even after getting his legal papers and knowing that the one-year

limitations period had ended, he waited more than five more months before

filing the habeas petition.

                                      5
     Given his delay, the district court had the discretion to deny

equitable tolling. And Mr. Lopez admits that without equitable tolling, his

habeas petition would be untimely. We thus affirm the dismissal of his

habeas petition.

                                   Entered for the Court



                                   Robert E. Bacharach
                                   Circuit Judge




                                     6